Title: 25th.
From: Adams, John Quincy
To: 


       Mr. Webber preach’d here, for Mr. Andrews; and I was much pleased with his discourses. They were quite argumentative; and his manner of reasoning was such as shewed him to be an acute metaphysician. He has always had a peculiar attachment to mathematical studies; and has acquired great knowledge in that branch of Science, which has at the same time habituated him to a degree of precision in his reasoning, which few people possess. After meeting this afternoon Putnam called at my room, and urged me to go to Mr. Spring’s, where it seems they were not contented with two Services, but were going upon a third. Putnam went I believe, rather from the motive of seeing certain young Ladies there, than from an excess of piety. But as I wished to write a Letter to W. Cranch, and as Mr. Parsons will go for Boston early to-morrow morning, I declined going with Putnam.
       After writing my Letter I went and took a long walk quite alone the weather being very fine; and as I return’d I stopp’d an hour at Mrs. Hooper’s. Thompson came in soon after me.
       
       We walk’d again, and as we were passing before Mr. Frazier’s door, the young Ladies were standing there: we stopp’d, and went in. Mr. and Mrs. Frazier return’d home, a few minutes after; with Miss Phillips of Boston; a Lady whom I saw at Hingham last fall; who has play’d the coquette, for eight or ten years past, with a number of gentlemen, but who has now a prospect of being married shortly. We soon came away; Thompson pass’d an hour at my lodgings.
      